DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 28 Feb 2022, with respect to the objection to the specification, specifically the abstract, have been fully considered and are persuasive. The objection to the specification of 01 Oct 2021 has been withdrawn in view of the amended abstract. 
Applicant’s arguments, see pg. 8, filed 28 Feb 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 01 Oct 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 8, filed 28 Feb 2022, with respect to the Claim Interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. The Claim Interpretation under 35 U.S.C. 112(f) of 01 Oct 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 8-9, filed 28 Feb 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of 01 Oct 2022 have been withdrawn in view of the amended claims.
Applicant’s arguments, see pg. 9, filed 28 Feb 2022, with respect to the 35 U.S.C. 112(d) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(d) rejection of 01 Oct 2022 has been withdrawn in view of the amended claim.
Applicant's arguments, see pg. 9-12, filed 28 Feb 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive in part.
Regarding claims 1 and 13, the Applicant argues, see pg. 9-10, that “amended claim 1 (and claim 13), “determining that the movement signal is beyond a movement threshold; determining whether deleting at least one of the plurality of images from the plurality of images results in a usable imaging sequence … Iordache does not appear to teach or suggest making any determination whether deleting at least one of the plurality of images from the plurality of images results in a usable imaging sequence, as claimed … Kogure does not cure this deficiency”. However, the Examiner respectfully disagrees. In view of the 35 U.S.C. 112(b) rejections to claims 1 and 13 in view of the new limitation “determining whether deleting at least one of the plurality of images from the plurality of images results in a usable imaging sequence, based upon the determination that the movement signal is beyond the movement threshold” where the scope of the claims 1 and 13 is not clear with respect to “a usable imaging sequence”, the new limitation is being given a broadest reasonable interpretation as “identifying images impacted by movement exceeding the movement threshold” as recited in the dependent claims 10 and 22, respectively. See the 35 U.S.C. 112(b) rejections below. In view of such broadest reasonable interpretation of the new limitation in claims 1 and 13, Iordache at least discloses identifying images impacted by movement exceeding the movement threshold (see [0088]-[0092] of Iordache: images carrying great risk of movement flash for a few seconds when displayed). See the 35 U.S.C. 103 rejections below.

Status of Claims
Claims 1-5, 10-17, and 22-25 are currently examination. Claims 6-9 and 18-21 have been cancelled in response to the Non-Final Office Action of 01 Oct 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 Oct 2021, 15 Dec 2021, and 16 Mar 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the Examiner.
	
Claim Objections
Claims 11-12 and 23-24 are objected to because of the following informalitY:  
“wherein determining whether deleting … comprises” should read “wherein determining whether deleting … further comprises” (claims 11-12 and 23-24).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 13-17, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining whether deleting at least one of the plurality of images from the plurality of images results in a usable imaging sequence, based upon the determination that the movement signal is beyond the movement threshold”. The term “a usable imaging sequence” is a relative term which renders the claim indefinite. The term “a usable imaging sequence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-5 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation in claim 1 is being given a broadest reasonable interpretation as “identifying images impacted by movement exceeding the movement threshold” as recited in the dependent claim 10.
Claim 13 recites the limitation “determining whether deleting at least one of the plurality of images from the plurality of images results in a usable imaging sequence, based upon the determination that the movement signal is beyond the movement threshold”. The term “a usable imaging sequence” is a relative term which renders the claim indefinite. The term “a usable imaging sequence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 14-17 and 25 inherit the deficiency by the nature of their dependency on claim 13. For purposes of the examination, the limitation in claim 13 is being given a broadest reasonable interpretation as “identifying images impacted by movement exceeding the movement threshold” as recited in the dependent claim 22.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-14, 16-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iordache et al. (US PG Pub No. 2009/0262887, presented by the Applicant in the IDS 14 Feb 2020) - hereinafter referred to as Iordache - in view of Kogure et al. (US PG Pub No. 2013/0012837) - hereinafter referred to as Kogure.
Regarding claims 13 and 22, Iordache discloses a method comprising:
receiving, from a force sensor, a force signal indicating a measure of force applied superior to human tissue being compressed between a compression paddle and an imaging detector to capture a plurality of images of the human tissue ([0062]: sensor 15 provides a measurement of the pressure exerted by the breast S on the member 11 carrying the sensor; [0055]-[0057]: image recording means/detector 22 records X-ray images of the breast S);
identifying a movement signal from the force signal indicating a measure of movement of the compressed human tissue ([0073]: estimation of risk of breast movement is calculated … variation in pressure P and/or thickness H relative to their initial value Pcons, Hcons represents the amplitude of any momentary movement of the breast);
determining that the movement signal is beyond a movement threshold ([0077]-[0078]: it is examined whether the variation in the monitored actual pressure P of the breast exceeds a threshold); and
identifying images impacted by movement exceeding the movement threshold ([0088]-[0092]: images carrying great risk of movement flash for a few seconds when displayed); and
performing a corrective action based upon the determination that the movement signal is beyond the movement threshold ([0078]: reproduce information INF indicating breast movement on interface 41 and interface 41 is visual and includes a warning light).
Iordache does not explicitly disclose:
filtering a movement signal from the force signal indicating a measure of movement of the compressed human tissue.
In analogous art of detecting body movement by a force sensor, Kogure, however, discloses:
filtering a movement signal from a force signal indicating a measure of movement of a human tissue ([0023]-[0025]: extraction unit 20 function as a filter, the frequency predicted from body movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iordache’s apparatus of detecting a body movement to include Kogure’s method of filtering a movement signal from a force signal indicating a measure of a human tissue. The motivation for the combination would have been to “detect(ing) biological information including biological (living body) vibrations such as respiration, heartbeat, body movement, etc.” as taught by Kogure ([0001]). 
Regarding claim 14, Iordache in view of Kogure discloses all limitations of claim 13, as discussed above, and Iordache further discloses:
wherein the force sensor is included within the compression paddle (Fig. 1: member 11 and sensor 15; [0062]: member 11 comprises pressure sensor 15 on its surface 16 facing the breast S).
Regarding claims 16-17, Iordache in view of Kogure discloses all limitations of claim 13, as discussed above, and Iordache further discloses:
wherein the corrective action includes displaying of an alert on a display device (interface 41) indicating that the movement threshold has been exceeded ([0077]-[0078]: when variation in pressure or thickness is exceeded by a threshold, information presenting unit 40 reproduces information INF indicating breast movement on an interface 41 and interface 41 is visual and include a warning light) (claim 16); and
wherein the corrective action includes triggering a visual indicator of the imaging system ([0078]: reproduce information INF indicating breast movement on interface 41 and interface 41 is visual and includes a warning light) (claim 17).
Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Iordache in view of Kogure as applied to claims 13 and 22, respectively above, and further in view of Ren et al. (US PG Pub No. 2012/0033868) - hereinafter referred to as Ren.
Regarding claim 15,  Iordache in view of Kogure discloses all limitations of claim 13, as discussed above, and Iordache in view of Kogure does not disclose:
the corrective action includes determining and displaying of a movement score on a display device.
	Ren, however, discloses:
determining and displaying a movement score on a display device (Fig. 8A: workstation 1002; [0030]-[0031]: motion score of entire breast is calculated and a display of motion score is presented to a user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iordache’s method of detecting a body movement to include Ren’s method of determining and displaying a movement score on a display. The motivation for the combination would have been to determine “A scan may be deemed acceptable by the operator if the motion score is below the threshold, although some amount of patient motion has been detected,” as taught by Ren ([0032]). 
Regarding claim 23, Iordache in view of Kogure discloses all limitations of claim 22, as discussed above, and Iordache in view of Kogure does not disclose:
removing the identified images from an imaging sequence.
	Ren, however, discloses:
removing images from an imaging sequence ([0033]: automatically dispose of images most affected by patient motion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iordache’s method of detecting a body movement to include Ren’s method of removing images from an imaging sequence. The motivation for the combination would have been to allow “if a subset of the images exhibit motion, image reconstruction might be performed without that subset of images that have been affected by motion,” as taught by Ren ([0033]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Iordache in view of Kogure and Ren as applied to claim 23 above, and further in view of Nishino et al. (US PG Pub No. 2012/0051522) - hereinafter referred to as Nishino.
Regarding claim 24, Iordache in view of Kogure and Ren discloses all limitations of claim 23, as discussed above, and Iordache does not disclose:
cancelling the imaging sequence when a number of identified images exceeds a threshold amount.
	Nishino, however, discloses:
cancelling an imaging sequence when a number of images exceeds a threshold amount (Fig. 25: S30-31 and [0345]-[0347]: based on body motion defined in first radiographic image, second image capturing step is suspended/cancelled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iordache’s method of detecting a body movement to include Nishino’s method of cancelling an imaging sequence when a body movement is detected. The motivation for the combination would have been to allow “recapturing of the radiographic image (carrying out of the first image capturing process again) should be implemented … (and) the doctor 26 can grasp that the first image capturing process has failed, and step S2 is returned to in preparation for recapturing the first radiographic image,” as taught by Nishino ([0347]). 
Claims 1-2, 4-5, 10, and 25 are rejected under 35 U.S.C. 103 as being obvious by Iordache in view of Matsuura (US PG Pub No. 2016/0183889) - hereinafter referred to as Matsuura - and Kogure.
Regarding claims 1 and 10, Iordache discloses an imaging system (at least Fig. 1), comprising:
an imaging detector (image recording means/detector 22) to capture a plurality of images of human tissue ([0055]-[0057]: image recording means/detector 22 records X-ray images of the breast S);
a compression paddle (member 11) situated apart from the imaging detector (Fig. 1: detector 22) to compress the human tissue between the compression paddle and the imaging detector ([0056]-[0060]: member 11 is compression paddle and drawn in H direction to compress breast S from position PNC);
a force sensor (pressure sensor 15) to generate a force signal indicating a measure of force applied superior to the human tissue ([0062]: sensor 15 therefore provides a measurement of the pressure exerted by the breast S on the member 11 carrying the sensor);
a processor (calculation unit 30 and information presenting unit 40) operatively coupled to the force sensor (pressure sensor 15; [0067]-[0069]: calculation unit 30 determines pressure P from sensor 15; [0078]: calculation unit 30 send signal to the information presenting unit 40); and
the processor configured to perform a set of operations comprising:
identifying a movement signal from the force signal indicating a measure of movement of the compressed human tissue ([0073]: estimation of risk of breast movement is calculated … variation in pressure P and/or thickness H relative to their initial value Pcons, Hcons represents the amplitude of any momentary movement of the breast);
determining that the movement signal is beyond a movement threshold ([0077]-[0078]: it is examined whether the variation in the monitored actual pressure P of the breast exceeds a threshold);
identifying images impacted by movement exceeding the movement threshold ([0088]-[0092]: images carrying great risk of movement flash for a few seconds when displayed); and
performing a corrective action based upon the determination that the movement signal is beyond the movement threshold ([0078]: reproduce information INF indicating breast movement on interface 41 and interface 41 is visual and includes a warning light).
	Iordache does not explicitly disclose:
a processor operatively coupled to the imaging detector and the force sensor;
a memory coupled to the processor, the memory storing instructions that, when executed by the processor, perform a set of operations; and
an operation of filtering a movement signal from the force signal indicating a measure of movement of the compressed human tissue.
	Matsuura, however, discloses:
a processor (control section 40) operatively coupled to the imaging detector and the force sensor (Fig. 5 and [0075]-[0076]: control section 40 controls overall operation of the mammography apparatus 12 including radiation detector 22; [0078]: pressure sensor for detecting pressure on press members 28, 30);
a memory (control section 40; Fig. 5 and [0069]: control section 40 including RAM/ROM) coupled to the processor (Fig. 5 and [0076]: control section 40 including RAM/ROM), the memory storing instructions that, when executed by the processor, perform a set of operations ([0082]: various programs stored in control section 40; [0076]: control section 40 controls overall operation of the mammography apparatus 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iordache’s apparatus of detecting a measure of force applied to a human tissue to include Matsuura’s processor and memory in operating an imaging system. The motivation for the combination would have been to “control[s] the overall operation of the mammography apparatus 12 (an imaging system)”, as taught by Matsuura ([0076]), by exchanging and accessing information among different components of an imaging system. 
In analogous art of detecting body movement by a force sensor, Kogure, however, discloses:
filtering a movement signal from a force signal indicating a measure of movement of a human tissue ([0023]-[0025]: extraction unit 20 function as a filter, the frequency predicted from body movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iordache’s apparatus of detecting a body movement to include Kogure’s method of filtering a movement signal from a force signal indicating a measure of a human tissue. The motivation for the combination would have been to “detect(ing) biological information including biological (living body) vibrations such as respiration, heartbeat, body movement, etc.” as taught by Kogure ([0001]). 
Regarding claim 2, Iordache in view of Matsuura and Kogure discloses all limitations of claim 1, as discussed above, and Iordache further discloses:
wherein the force sensor is included within the compression paddle (Fig. 1: member 11 and sensor 15; [0062]: member 11 comprises pressure sensor 15 on its surface 16 facing the breast S).
Regarding claims 4-5, Iordache in view of Matsuura and Kogure discloses all limitations of claim 1, as discussed above, and Iordache further discloses:
wherein the corrective action includes displaying of an alert on a display device (interface 41) indicating that the movement threshold has been exceeded ([0077]-[0078]: when variation in pressure or thickness is exceeded by a threshold, information presenting unit 40 reproduces information INF indicating breast movement on an interface 41 and interface 41 is visual and include a warning light) (claim 4); and
wherein the corrective action includes triggering a visual indicator of the imaging system ([0078]: reproduce information INF indicating breast movement on interface 41 and interface 41 is visual and includes a warning light) (claim 5).
Regarding claim 25, Iordache in view of Matsuura and Kogure discloses all limitations of claim 13, and Iordache does not explicitly disclose:
a non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause a system to perform a set of operations.
	Matsuura, however, discloses:
a non-transitory computer-readable storage medium (control section 40; Fig. 5 and [0069]: control section 40 including RAM/ROM) including instructions that, when executed by a processor, perform a set of operations ([0082]: various programs stored in control section 40; [0076]: control section 40 controls overall operation of the mammography apparatus 12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iordache’s method of detecting a measure of force applied to a human tissue to include Matsuura’s memory including instructions in operating an imaging system. The motivation for the combination would have been to allow “various programs (of operating an imaging system) stored”, as taught by Matsuura ([0082]), for accessibility and ease of operating an imaging system. 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iordache in view of Matsuura and Kogure as applied to claims 1 and 10, respectively above, and further in view of Ren.
Regarding claim 3,  Iordache in view of Matsuura and Kogure discloses all limitations of claim 1, as discussed above, and Iordache does not disclose:
wherein the corrective action includes determining and displaying of a movement score on a display device.
	Ren, however, discloses:
determining and displaying a movement score on a display device (Fig. 8A: workstation 1002; [0030]-[0031]: motion score of entire breast is calculated and a display of motion score is presented to a user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iordache’s apparatus of detecting a body movement to include Ren’s method of determining and displaying a movement score on a display. The motivation for the combination would have been to determine “A scan may be deemed acceptable by the operator if the motion score is below the threshold, although some amount of patient motion has been detected,” as taught by Ren ([0032]). 
Regarding claim 11, Iordache in view of Matsuura and Kogure discloses all limitations of claim 10 above, and Iordache does not disclose:
removing the identified images from an imaging sequence.
	Ren, however, discloses:
removing images from an imaging sequence ([0033]: automatically dispose of images most affected by patient motion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iordache’s apparatus of detecting a body movement to include Ren’s method of removing images from an imaging sequence. The motivation for the combination would have been to allow “if a subset of the images exhibit motion, image reconstruction might be performed without that subset of images that have been affected by motion,” as taught by Ren ([0033]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iordache in view of Matsuura, Kogure, and Ren as applied to claim 11 above, and further in view of Nishino.
Regarding claim 12, Iordache in view of Matsuura, Kogure, and Ren discloses all limitations of claim 11, as discussed above, and Iordache in view of Kogure does not disclose:
cancelling the imaging sequence when a number of identified images exceeds a threshold amount.
	Nishino, however, discloses:
cancelling an imaging sequence when a number of images exceeds a threshold amount (Fig. 25: S30-31 and [0345]-[0347]: based on body motion defined in first radiographic image, second image capturing step is suspended/cancelled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iordache’s apparatus of detecting a body movement to include Nishino’s method of cancelling an imaging sequence when a number of images exceeds a threshold amount. The motivation for the combination would have been to allow “recapturing of the radiographic image (carrying out of the first image capturing process again) should be implemented … (and) the doctor 26 can grasp that the first image capturing process has failed, and step S2 is returned to in preparation for recapturing the first radiographic image,” as taught by Nishino ([0347]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799